Citation Nr: 0519579	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  00-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Commonwealth 
of Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in April 2000, wherein service 
connection for a heart disease was denied.    

The veteran indicated on his July 2000 VA Form 9 that he 
wished to testify at a BVA hearing.  In September 2000 
correspondence the veteran requested an RO hearing in lieu of 
a BVA Travel hearing and during a December 2000 informal 
hearing conference the veteran withdrew the hearing request.  
This claim was previously before the Board in November 2002 
and was remanded for further development in November 2003.  
The requested development has been completed and the case has 
since returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's cardiovascular disability was not exhibited 
during service and is not otherwise related to active duty.


CONCLUSION OF LAW

A cardiovascular disability was not incurred or aggravated in 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of  a letter sent to the veteran in April 
2001.  Since this letter fully provides notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs), he was provided 
with specific information as to why his claims were being 
denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's April 2001 letter informed the veteran that it was 
necessary to send any evidence in his possession to VA that 
supports his claims.  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in April 2000.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
claimant in April 2001 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and additional SSOCs were provided to 
the veteran in October 2001 and February 2004.  

The claims folder contains all available service medical 
records, private medical records, and VA medical records, as 
well as a VA examination report.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that his current cardiovascular 
disability is related to service.   Service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Generally, 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, where the veteran 
served continuously for ninety (90) or more days during a 
period of war or in peacetime after December 31, 1946, and if 
a cardiovascular disease became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Disorders diagnosed more that one year 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the Board finds that service connection for a 
cardiovascular disorder is not in order.  Initially, the 
Board notes that there is evidence of a current 
cardiovascular disorder.  An April 1997 statement from Dr. 
Rolon, the veteran's private physician, shows a diagnosis of 
severe arterial hypertension and secondary hypertensive heart 
disease, without congestive heart failure.  However, there is 
no connection shown between the cardiovascular disorder and 
the veteran's military service.  There is nothing in the 
veteran's service medical records to indicate that the 
veteran suffered or complained of either hypertension or any 
other heart condition during service.  In fact, the veteran's 
induction examination shows a blood pressure of 130/80 and 
his separation examination shows a reading of 120/68.  A 
cardiovascular disease was not manifested within the first 
post service year.  

The veteran was afforded a VA cardiovascular examination in 
March 2003.  At that time, the veteran reported that he was 
first diagnosed with hypertension in 1994 and four or five 
years later was found to be hypercholesterolemic but not 
diabetic.  In the next few years he developed angina 
pectoris, and in July 1997 the veteran underwent cardiac 
catherization finding multivessel coronary artery disease. In 
September 1997 he underwent coronary artery bypass graft 
surgery times three.  After an extensive physical examination 
the examiner diagnosed the veteran as having hypertensive 
atherosclerotic heart disease with history of angina 
pectoris, right ventricular hypertrophy, and status post 
triple coronary artery bypass graft.  

The VA examiner opined that the veteran's cardiovascular 
disability could be related to the veteran's military service 
only if there was evidence of hypertension in service.  The 
examiner also stated that there was no evidence of 
hypertension in service.  Thus, the March 2003 VA opinion 
provides only negative evidence for the veteran's claim.  

Also of record are VA outpatient treatment reports dated from 
August 1997 through May 2004.  These records reflect 
complaints of and treatment for the veteran's heart disorder, 
impotence, and psychiatric disabilities.  While the RO has 
only reviewed the veteran's VA outpatient medical records 
through October 2000, these records only reflect continued 
treatment for the veteran's cardiovascular disorder and do 
not show a connection between the heart disorder and the 
veteran's military service.  The issue of whether the veteran 
has a current disability is not in dispute because evidence 
that is in the record and considered by the RO shows that the 
veteran has a current disability.  The critical issue in this 
case is whether the veteran's current disability is related 
to his military service.  Therefore, these records are not 
pertinent to the veteran's claim and the RO's failure to 
consider the VA outpatient treatment records through May 2004 
is of no consequence.  Finally, the veteran has not submitted 
any medical evidence relating his heart disorder to service.  

In sum, the Board finds that there is no competent evidence 
in the record relating the veteran's cardiovascular disorder 
to military service.  There is no evidence of hypertension in 
service.  Nor is there any evidence of any other heart 
disorder.  While the veteran alleges that his current 
cardiovascular disorder is related to service he is not 
competent to offer an opinion as to the etiology of his heart 
disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at  494.  Therefore, the preponderance of the evidence 
is against the claim for entitlement to service connection 
for cardiovascular disability.     


ORDER

Service connection for a cardiovascular disability is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


